 1   DAVID ANDERSON, CBN 149604
     United States Attorney
 2   DEBORAH STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     S. WYETH McADAM, CSBN 223876
 4           Special Assistant United States Attorney
             160 Spear Street, Suite 800
 5           San Francisco, California 94105
             Telephone: (415) 268-5610
 6           Facsimile: (415) 744-0134
             E-Mail: Wyeth.McAdam@ssa.gov
 7
     Attorneys for Defendant
 8                                    UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
 9

10                                        )
     HEALANI TING,                        )                     CIVIL NO. 4:19-cv-03713-HSG
11                                        )
          Plaintiff,                      )
12                                        )                     MOTION FOR EXTENSION OF TIME
          VS.                             )                     FOR DEFENDANT TO FILE HIS
13                                        )
                                          )                     ANSWER OR RESPONSE TO
     ANDREW SAUL,                                               PLAINTIFF’S COMPLAINT AND
14                                        )
                                          )                     ORDER
15       COMMISSIONER OF SOCIAL SECURITY, )                     (FIRST REQUEST)
                                          )
16       Defendant. 1                     )

17
            Defendant Andrew Saul, Commissioner of Social Security (“Defendant”) respectfully requests
18
     for the first time that the court extend the time for Defendant to file his answer or other response to
19
     Plaintiff Healani Ting’s complaint, due on September 30, 2019, by 30 days, through and including
20
     October 30, 2019.
21
            Defense counsel needs an extension of time because there is an option for settlement and she is
22
     in settlement discussions with Plaintiff. This week, Defendant attempted to reach Plaintiff, who is pro
23

24
     1
25    Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party
     pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42 USC
     405(g)(action survives regardless of any change in the person occupying the office of Commissioner of
26   Social Security).


                                                          -1-
 1   per, several times by telephone at (415) 587-1859 to request that Plaintiff stipulate to Defendant’s

 2   request for additional time, but Defendant was unable to reach her or leave a message. Defendant also

 3   sent Plaintiff a letter informing her that she was seeking this extension of time, but perhaps Plaintiff will

 4   not have time to respond before Defendant’s answer is due. This request is made in good faith with no

 5   intention to delay unduly the proceedings.

 6

 7          Respectfully submitted this 24th day of September 2019.

 8                                                         DAVID ANDERSON
                                                           United States Attorney
 9
                                                           /s/ S. Wyeth McAdam
10                                                         S. WYETH McADAM
                                                           Special Assistant United States Attorney
11

12

13                                                         IT IS SO ORDERED:

14

15                                                         HAYWOOD S GILLIAM, JR.
                                                           UNITED STATES DISTRICT JUDGE
16

17
                                                           DATED:         9/25/2019
18

19

20

21

22

23

24

25

26



                                                          -2-
